Citation Nr: 1115546	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO. 06-24 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony at an August 2009 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. This case was the subject of a Board remand dated in September 2009. 

The Veteran has asserted that in March 2007 he was forced to retire due to PTSD, being given a choice between getting fired or retiring as a result of manifestations of his psychiatric disability. See August 2009 Board hearing transcript, pages 5-6. This gives rise to the issue of entitlement of a total disability rating based on individual unemployability due to service-connected disability (TDIU). See 38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009). As the Veteran has not been provided notice or adjudication with respect to the laws and regulations pertaining to a TDIU, the issue is not within the Board's appellate jurisdiction. Accordingly, the issue of entitlement to a TDIU will be referred to the RO for appropriate action. 

As the Court of Appeals for Veterans Claims (Court) recently noted in Locklear v. Shinseki, No. 09-2675 (U.S. Vet. App. Feb. 11, 2011), Rice states that a request for a TDIU is "not a separate claim for benefits," and is best analyzed as a request for an appropriate disability rating, either "as part of the initial adjudication of a claim, or ... as part of a claim for increased compensation." Rice, 22 Vet. App. at 453-54. However, the Court in Locklear elaborated that in Rice the Secretary did not separate the adjudication of an initial disability rating from the adjudication of TDIU. Conversely, in Locklear, the Secretary specifically separated the adjudication of the schedular disability rating from the adjudication of TDIU. Bifurcation of a claim generally is within the Secretary's discretion. See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). In fact, Rice explicitly noted the possibility that the separation of TDIU would provide distinguished circumstances, id. at 455 n. 7 ("This is not to say that, just because TDIU is raised in the context of an initial adjudication of a claim, in an appropriate case, the Court could not review a schedular rating assigned by the Board even though the Board also remanded or referred an issue as to entitlement to TDIU."). Locklear v. Shinseki, No. 09-2675 (U.S. Vet. App. Feb. 11, 2011).

The issue of a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

For the full period from November 2004 forward the Veteran's PTSD is best approximated by the schedular criteria for a 50 percent rating for rating of mental disorders--occupational and social impairment with reduced reliability and productivity, in this case due to symptoms such as such as difficulty in establishing and maintaining effective work and social relationships, panic attacks more than once a week, and disturbance of motivation and mood. 






CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no more, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating in excess of 30 percent for PTSD. The Board will find that for the period from November 2004, which is the effective date for service connection for PTSD, the Veteran's PTSD is best approximated by the rating criteria for rating mental health disability corresponding to a 50 percent rating. This includes findings of occupational and social impairment with reduced reliability and productivity due to symptoms such as difficulty in establishing and maintaining effective work and social relationships, panic attacks more than once a week, and disturbance of motivation and mood. 

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the information and evidence needed to substantiate his claim for service connection for PTSD in a VCAA letter dated in December 2004, prior to initial adjudication of the claim in June 2005. As the claim for service connection for PTSD was granted in the RO's June 2005 decision, the claim was substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve had been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Thus, no further notice is required and the Board finds no evidence of prejudicial error in proceeding with final appellate consideration of the Veteran's claim at this time. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The current appeal is a result of a notice of the disagreement with the initial rating of 30 percent assigned in the June 2005 rating decision, and does not give rise to additional notice requirements under the VCAA. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3) (no duty to provide section 5103(a) notice arises upon receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations. In January 2010 the Veteran wrote in response to a December 2009 duty to assist letter that he now received all relevant treatment through VA and that he had submitted the relevant records from the Vet Center. The RO/AMC obtained and associated with the claims file additional records of VA treatment as requested by the Veteran.
 
With respect to VA examinations, the Board requested a new VA examination in its September 2009 remand of this matter. The Veteran was provided a new VA examination in March 2010. The report of examination reflects a detailed review of the claims file, a history and review of vocational and educational status, a summary of current functioning, results of a mental status examination, and a diagnosis with a global assessment of functioning score. Sufficient reasons are set forth for all pertinent findings. Accordingly, the Board finds that the examination report is adequate for the purpose of adjudication of the Veteran's claim for a higher initial rating. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The RO/AMC's obtaining the relevant additional treatment records and providing the Veteran for a VA examination, as described above, constitutes substantial compliance with the Board's September 2009 remand of this matter. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained. The notification and assistance requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in development of his claim. 


Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). In addition, where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, evaluations may be "staged." See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). This will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

In this matter, the Board finds the Veteran competent to report his symptoms of PTSD; the Board will therefore focus on the credibility and probative value of his assertions.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id. A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported in recent years. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

At a VA examination in April 2005, the Veteran reported symptoms of being unmotivated, having a lack of energy, social isolation, poor concentration, irritability, and fatigue. These symptoms were said to occur constantly and be in partial remission. The Veteran stated that he had been working as a mechanic for the past 20 years, and that he had put all of his energies into keeping himself employed. He added that he felt lucky to continue working. He reported that he got along fairly well with his supervisor and coworkers and did not report any problems at work. He described ongoing nightmares of Vietnam that had never left him since his return and that would not let him sleep or rest. The examiner indicated that the Veteran had never had any other mental problem other than PTSD and that he had never been treated for PTSD. The examiner opined that continuous treatment was required for the Veteran's PTSD because of continued symptoms of depression, irritability, and poor sleep. 

On mental status examination at the April 2005 VA examination it was noted that the Veteran had driven to the office on his own. He was casually dressed in jeans and a t-shirt. However, he was extremely anxious. Even though he was cooperative, he spoke in a low monotone and avoided eye contact throughout the interview. When the examiner shook the Veteran's hand, the hands were cold and clammy. He was alert and oriented to time, place and person, and the purpose of the visit. His appearance and hygiene were casual but reasonably well-groomed. His behavior indicated that he was anxious. His mood was depressed. His communication was normal, but he did not give much detail. His speech was normal. He denied any panic attacks. He did not have any history of delusions. No delusions were evidenced during the interview. He reported a history of hallucinations occasionally such as hearing screams, especially during sleep, as well as seeing images on occasion. There were no hallucinations evident during the interview. His thought processes indicated paucity of thought but no thought disorder. He did not have any impaired judgment or impaired abstract thinking. His memory indicated a mild problem such as forgetting names, directions, and recent events. He did not have any suicidal or homicidal ideation.

The April 2005 VA examiner diagnosed the Veteran has having PTSD. He assigned a GAF score of 55. He found the Veteran mentally capable of managing his benefit payments in his own best interest. The examiner found that the Veteran was capable of performing activities and had no difficulty in performing activities of daily living. He was found to have difficulty in establishing and maintaining effective work and social relationships. He did not have trouble understanding simple or complex commands. He did not appear to pose a threat of persistent danger or injury to himself or others. The examiner strongly urged that the Veteran become involved in treatment and trauma recovery through VA.

At a VA examination in February 2007, the Veteran was noted to work 40 hours per week. He stated that when he was not working he tended to watch TV or work in the yard. He was taking no psychiatric or other medication. Legal history was reported as completely negative. He was noted to have worked for the county government in maintenance for 23 years, to never have been "written up" and not to have any disciplinary problems at work. He had lost no time from work over the past year. The examiner noted that the Veteran's symptoms of PTSD did not interfere with his work but that the Veteran worked mainly alone and mainly at night.

At the February 2007 VA examination, the Veteran was noted to have been married to his current wife for nine years and the Veteran reported that although there were arguments, primarily over finances, the marriage was satisfactory. His first wife had left him suddenly without explanation after 10 years. He had three children. He stated that he got along fine with all of his children. He stated that he did not have any hobbies. He attended church regularly. His wife handled the money although he was able to do so. 

The Veteran denied any symptoms of mania or hypomania. He did not appear to have clinically significant symptoms of depression. There was no suicidal ideation. He denied panic attacks or symptoms of an anxiety disorder other than PTSD. He denied any homicidal ideation, or impulsive or explosive trends. He denied substance abuse. No psychotic symptoms were present. 

He was noted to have frequent dreams and nightmares of his Vietnam experiences. He had intrusive memories of Vietnam on a daily basis. Reminders of Vietnam elicited arousal and painful memories. He avoided combat movies. He avoided talking about Vietnam. His affect was somewhat restricted and he was emotionally "more detached" from others. He had difficulty initiating sleep and sleeping, and would awaken two or three times per night. He was irritable. He had an exaggerated startle response. He was noted to be hypervigilant and to "check his perimeter" frequently.

On mental status examination at the February 2007 VA examination he presented as a casually dressed but well-groomed man who appeared his stated age. He was cooperative. His motor activity was normal except for some fidgeting when talking about his traumatic experiences in Vietnam. His speech was of normal rate, volume, and rhythm. His mood was somewhat anxious. His range of affect was relatively constricted. He had an appropriate affect and his affect was stable. His thought processes were logical, coherent, and goal-directed. The content of his thoughts showed no signs of suicidal or homicidal ideations and no psychotic symptoms were present. He was alert, oriented, and free of confusion. His attention, concentration, and memory were intact based on gross evaluation. His insight and judgment appeared good. 

The sole psychiatric diagnosis was PTSD. A GAF score of 55 was assigned, for moderate symptoms with a moderate negative impact on social functioning. He was noted to be competent to handle funds and to be employed. 

A February 2008 clinical assessment report from a Vet Center indicated that the Veteran reported a history of periodic hypervigilance since departing Vietnam, periodic social isolation, occasional social anxiety, intolerance to loud noises similar to the ones he heard in Vietnam, and intense anger outbursts. The report also states that the Veteran maintained that he had difficulty concentrating, and struggled with staying focused due to the many thoughts about traumatic events he experienced in Vietnam. 

The report indicates that the Veteran had begun to receive treatment for what appeared to be symptoms associated with PTSD. The Veteran's intrusive thoughts, occasional anxiety, intense anger outbursts and restricted range of affect were indicated to be symptoms associated with PTSD. It was noted that the Veteran's reactivity on exposure to internal cues that symbolize or resemble traumatic events experienced in Vietnam may also be contributing factors to his current condition. Additionally, the Veteran's recent history of hypervigilance, difficulty concentrating, exaggerated startle response to external stimuli, and diminished interest or participation in significant activities were found to be indications that the Veteran may have struggled with PTSD symptoms since leaving Vietnam. The Veteran was noted to have been treatment-compliant and would continue therapy. Prognosis for significant change for the Veteran was indicated to be marginal.

At a Board hearing in August 2009, the Veteran's representative stated that the Veteran related during a pre-hearing interview that morning that he had panic attacks at least twice per week; had experienced suicidal ideation the previous month; did not drive anymore because of road rage; had "ridden to the precinct" that morning because he had trouble controlling himself; and that he had unprovoked irritability requiring the law to be called to his house as a result of domestic disputes with his wife. The Veteran stated that his first suicidal ideation was in the early 1980's or 90's. He indicated that his last suicidal ideation was in June and July, having thought about it two or three times. The Veteran's representative asserted that the Veteran was forced to retire from his job in March 2007. The Veteran indicated that he worked in the area of building maintenance and that he retired because of PTSD. He stated that he wasn't getting along with his supervisor and authority figures in general, so that he was given the choice between retiring then or getting fired. He indicated that he spent most of his time away from the wife, not together, and that they had become "sort of roommates."  He said he sometimes forgot simple things such as appointments or taking medications, so that now he wrote everything down. He described himself as isolated. The Veteran's representative asserted that the Veteran had thoughts of hurting himself or others with his car, and thus he didn't drive anymore. 

At a VA examination in March 2010, the Veteran indicated that he was forced into retirement in approximately 2007. He noted that he had significant difficulty getting along with other people and in particular with one specific supervisor and he indicated that he would likely have been fired had he not resigned. He indicated that he worked at Harris County in maintenance. His job had brought him to various sites around the city and he had worked at this job for approximately fifteen years and was now receiving a small pension. He indicated that he tried not to miss work due to symptoms of PTSD and that he would "just go into work anyway." He indicated that because he was generally working alone at night, this allowed him to complete a task without social interaction and he was able to suppress his symptoms while he was at work. He indicated that he and his wife had been married for nine years and slept in separate beds and were not close. He reported that he had three children with whom he talked fairly frequently and that he had a fairly good relationship with them. He related that on a typical day he spent most of his time in his room, tended to lie around and watch television, and had no specific hobbies. He described trouble sleeping and nightmares, which had increased over the past six months to about three times a week. He also described panic attacks with a frequency of two times per week.

 The examiner noted that the Veteran did not express any specific irritability or anger as he was very avoidant of other people and interactions. The Veteran was also noted to experience depression associated with isolation, withdrawal, and primarily associated with the symptoms of PTSD. It was indicated that the Veteran reported some suicidal ideation more so lately but that when he experienced this he tried to take part in some kind of activity to distract him away from the ideation.

On mental status examination, the Veteran was appropriately groomed but very casually dressed wearing a t-shirt. He appeared his actual age and appeared to have taken care of his activities of daily living, and reported that he showered daily. His attitude at the interview was generally avoidant. He was noted to have very poor eye contact and presented as very fidgety. His speech was normal in rate, tone and volume. The examiner described the Veteran's mood as depressed and avoidant, and his affect restricted but generally mood congruent. Thought processes were clear, logical, and goal oriented. There were no apparent delusions, hallucinations, suicidal or homicidal ideations, or specific obsessions or preoccupations. He did identify problems with his memory which appeared to be associated with attention and concentration problems. He did present with some attention and concentration problems during the interview but he was oriented times three, and his fund of general information and insight and judgment were good.

The psychiatric diagnosis was PTSD, chronic, moderate; and major depressive disorder, moderate. A GAF score of 50 was assigned, primarily related to significant difficulty with social functioning with some occupational dysfunction. It was the examiner's opinion that the Veteran would likely not return to work, but if he did, he would likely have some significant difficulty obtaining and maintaining employment primarily due to his psychiatric symptoms.

The examiner summarized his findings by stating that Veteran appeared to be experiencing significant chronic and moderate symptoms of PTSD and an associated moderate major depressive disorder. The Veteran had reported an increase in severity of symptoms over the past six months, particularly with depression. The examiner elaborated that the Veteran was apparently much more socially withdrawn since the last VA examination as he was no longer working; and that the Veteran did not appear to have experienced any periods of remission and continued to go to treatment. The examiner opined that the Veteran would likely benefit some from continued treatment but would be likely to continue to have difficulties.

The veteran's GAF scores during the years from November 2004 forward, ranging between 50 and 55, as will be discussed at greater length below, are generally consistent with a 50 percent disability rating under Diagnostic Code 9411. Such GAF scores reflect moderate to serious symptoms. While the criteria for a GAF score of 50, as assigned at a VA examination in March 2010, include some of the criteria for a 70 percent rating, the examiner described the Veteran's overall condition as moderate, and the score of 50 was "primarily related to significant difficulty with social functioning with some occupational dysfunction."  The application of the specific symptoms shown in the treatment and examination reports to the applicable VA rating criteria will be discussed below.

VA treatment records are generally consistent with VA examination results, but less detailed. For example, a February 2008 mental health clinic note indicates that the Veteran was alert and cooperative, appropriately dressed, and appeared his stated age. He engaged with some difficulty, giving one-word answers, and made reduced eye contact. His speech was spontaneous with normal rate and volume and was appropriate to the topic of conversation. Cognition was grossly intact and thought processes were clear, logical, and goal-directed. He was diagnosed as having PTSD. Psychiatric medication was prescribed and it was suggested to him that he consider additional medication for nightmares. 

Findings in April 2008 were similar, though he was noted to be isolating, irritable, and not to feel like socializing with neighbors or friends. Nightmares continued and sleep was said to be horrible. He brightened when discussing his daughter, who would be graduating next month. He engaged easily and made appropriate eye contact, although he was irritable. Cognition was grossly intact, thought processes were clear, logical and goal-directed, and judgment and insight were fair. His psychiatric medication was increased and he began a trial for sleep medication, as it was found that insomnia maybe contributing to his symptoms. A new medication for nightmares was also being considered. Findings at VA treatment in June 2008 were also similar. 

At VA treatment in February 2010, the Veteran was compliant with three medications. Medications were effective and he was much calmer and had improved mood. He felt depressed three times per week. He usually took the bus but on that day was able to drive to his appointment. He had experienced more nightmares during the holidays due to fireworks. He was noted to be retired and experiencing financial stress. Medications were helping him with falling asleep but not with staying asleep.

The Board finds that for the full period from March 2010 forward the evidence is at least in approximate balance as to whether the criteria for a 30 percent rating or a 50 percent rating for PTSD are met. Although some VA examination evidence indicates that the Veteran's work was going well and relationships at work did not present problems, there is additional evidence to indicate that the Veteran had occupational and social impairment with reduced reliability and productivity due to symptoms such as "difficulty in establishing and maintain effective work and social relationships," one of the criteria for a 50 percent rating. See 38 C.F.R. § 4.130, Diagnostic Code 9411. In fact, the April 2005 VA examiner used exactly these words to describe the Veteran's level of symptomatology. There are indications from the Veteran and examiners that the Veteran's working at night enabled him to accomplish work without having to deal with interpersonal relationships.
 
However, the criteria for the next higher rating of 70 percent are not met or approximated for any period from November 29, 2004, the effective date of service connection for PTSD, forward. 

Although the Veteran testified at his Board hearing in August 2009 as to having suicidal ideation, one of the criteria for a 70 percent rating, beginning several years prior, the Board finds this testimony to be not credible. The Board finds more reliable and of greater probative weight repeated statements by VA examiners that the Veteran did not have signs of suicidal ideation, specifically at a VA examination in April 2005, at which the examiner related that the Veteran did not have any suicidal or homicidal ideation; at a VA examination in February 2007, at which the examiner stated that the Veteran's thoughts showed no signs of suicidal or homicidal ideation and there were no psychotic symptoms present; and at the March 2010 VA examination, at which the Veteran described by history having suicidal ideation, but on examination the VA examiner found no apparent delusions, hallucinations, suicidal or homicidal ideations, or specific obsessions or preoccupations. Accordingly, and particularly in light of the inconsistencies of record and the findings of medical examiners, the Board finds that the preponderance of the evidence indicates that the Veteran does not have suicidal ideation. 

The Board further finds that the Veteran's assertions as to the extent his PTSD interfered with employment are not fully credible. The Board finds highly probative the histories related at VA examinations while he was employed. At the April 2005 VA examination, the Veteran reported that "he gets along fairly well with his supervisor and coworkers and did not report any problems at work." At the VA examination in February 2007, by the Veteran's account one month prior to when he was purportedly forced to retire, he indicated that he worked 40 hours per week for the county, that he had lost no time form work in the last year, and that his symptoms of PTSD did not interfere with his work with the proviso that he worked mainly alone and at night. He related at this examination, one month prior to the date he now claims that he was forced to retire, that he "has never been written up and he does not have any discipline problems at work."  The Board finds these assertions, up to within approximately one month prior to his retirement, more credible and of more probative weight than his after-the-fact assertions at his Board hearing in August 2009 and at his VA examination in March 2010 that he was essentially forced to retire due to disciplinary problems or problems getting along with his supervisor. 

Further, in the context of the less than fully credible August 2009 Board hearing testimony as to suicidal ideation and interference of PTSD symptoms with employment, as described above, additional allegations at the hearing are similarly inconsistent with VA examination results and histories, such as having thoughts of hurting himself or others with his car, not driving because of road rage, and having domestic disputes with his wife requiring intervention of law enforcement authorities. The contentions are inconsistent with VA examination and treatment histories, which do not include indication of these types of problems, but rather reflect conduct that is appropriate and no history of problems with the law or with unprovoked violence; the contentions are therefore not credible. The findings at treatment and examination the Board finds more reliable and more representative of the Veteran's level of disability than what was asserted before the undersigned at the August 2009 Board hearing.

Occasional hallucinations in the form of screams, especially while the Veterans was asleep, and seeing images on occasion, were noted at the April 2005 examination. However, as these were noted to be occasional, were not present on examination, and were not noted at later treatment and examination, the Board finds that these are not "persistent delusions or hallucinations" as contemplated in one of the criteria for a 100 percent rating.

Thus, the Board finds that while the Veteran may have had "difficulty in establishing and maintaining effective work and social relationships," and has related additional symptoms such as panic attacks more than once a week, and disturbances of motivation and mood, thus meeting or approximating the criteria for a 50 percent rating, the comparable criteria for a 70 percent rating are not met, which include "inability to establish or maintain effective relationships, or difficulty in adapting to stressful circumstances (including work or a worklike setting)."  Rather, the preponderance of the evidence as evaluated by the Board shows that the Veteran adapted to work circumstances, including night-shift work, for a period of approximately 20 years before he retired, and was getting along well at work approximately one month before he retired, and that his claims that he was essentially forced to retire due to difficulties at work are not credible.

Also, the Board has reviewed the treatment and examination records and finds no evidence at any time during the pendency of the Veteran's claim of the majority of the criteria for a 70 percent rating, including obsessional rituals which interfere with routine activities (the Veteran's accomplishment of activities of daily living was found to be intact); speech intermittently illogical, obscure or irrelevant (speech was generally normal and the Veteran was oriented to person, place and time); near-continuous panic or depression affecting the ability the ability to function independently, appropriately, and effectively (the Veteran was noted to have panic attacks two or three times per week or to become depressed three times per week and to accomplish his activities of daily living); spatial disorientation (the Veteran was oriented times three); or neglect of personal appearance and hygiene (the Veteran was casually but well-groomed at VA examinations and at treatment). Based on the March 2010 VA examination the Board is persuaded that the Veteran's condition has worsened, but still, as discussed at length above, the criteria for the next higher rating of 70 percent are not met or approximated. As the criteria for a 70 percent are not met or approximated for any period during the pendency of the Veteran's claim, a staged rating in excess of 50 percent is not warranted for any period pertinent to this appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the veteran's service-connected PTSD. Although the Board has no authority to grant an extraschedular rating in the first instance, it may consider whether the RO's determination with respect to that issue was proper. See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether referral to "appropriate first-line officials" for extraschedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (Board may affirm an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1)). The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). 

The Veteran has indicated that he was given a choice to retire or be fired as a result of his symptoms of PTSD, but as described at length above, the Board has found these assertions to be not credible. The Veteran worked for many years and retired in 2007, and by his own account as related by him one month prior to retirement had never been written up or had significant problems at work. Moreover, if the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). The Board finds no exceptional or unusual factors that would warrant rating the disability apart from the schedular rating criteria for PTSD. The symptomatology described at VA examinations and at treatment is well-contemplated in the rating criteria and in the rating assigned in this decision. Accordingly, the Board finds that this case does not warrant referral for extraschedular consideration. 38 C.F.R. § 3.321(b). 

In light of the foregoing, the Board finds that for the full period from November 2004 forward, the preponderance of the evidence shows that a higher initial rating of 50 percent, but no higher, for service-connected PTSD, is warranted.


ORDER

A higher initial rating for PTSD of 50 percent, but no higher, is granted.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


